COOK, Judge
(dissenting):
I disagree with the majority, both as to the principles of law they propound and their conclusion.
As to the law, the ABA standard, adopted by the majority as rule, does not, in my opinion, take adequate account of the probability that the co-accused whose pretrial statement is admitted into evidence may testify on the merits. The majority inferentially admit that circumstance eliminates any possibility of prejudice from even an unredacted statement of the co-accused. United States v. Gooding, 18 U.S.C.M.A. 188, 39 C.M.R. 188 (1969). The substance of this view of the law was argued by trial counsel, in opposition to the defense motion to sever, and was adopted by the trial judge. I agree with it. See United States v. Walton, 538 F.2d 1348, 1352 (8th Cir. 1976). Also, I do not believe it was error for the trial judge to instruct the court members, in the language of the majority opinion, “not to speculate from Henson’s statement anything against the other two accused.”1 That instruction is appropriate, perhaps even essential, considering the limited purpose for which the evidence is admitted, and I see nothing wrong with it. United States v. Gooding, supra; United States v. Walton, supra at 1353 n. 5.
Other comments noted by the majority make it, they say, “impossible for . [them] to embrace the fiction that the redacted confessions of the co-accused” were not prejudicial. To me, those comments are totally innocuous,2 and I cannot conceive *312them as polluting the minds of the court members. Additionally, I perceive no danger to the appellant merely from the fact that an excised confession of a co-accused was given to the court members. The apparent implication of footnote 5 is that the proper procedure is to read, but not to give, the co-accused’s statement to the court members. In military practice, however, the court members are entitled to question a witness. It seems to me that right can be more effectively exercised if a copy of a written exhibit is before them.3
Turning to whether the admitted statement of the co-accused prejudiced the appellant, it must be noted that all accused were charged with two specifications of robbery and one specification of attempted robbery. The victims of the robbery were returning to their barracks, after having attended the theater on post, when they were accosted by three men. Neither victim could identify any of the three persons who confronted them. The court members found the appellant and his co-accused, Gee and Henson, not guilty of these robberies. However, all were convicted of the attempted robbery. Private First Class Tapia, the victim of that offense, identified the accused as one of the trio that assaulted him. The incident occurred “right between the Flamingo Club and the tennis court.” He stated that he saw the accused’s face for 25 to 30 seconds; he also described the accused’s clothing and that of the others involved in the attempt. His description corresponded substantially with the description of the attire of the trio when they were apprehended by the military police shortly after the crime. Tapia immediately identified the accused when he next saw him, and he was allowed to testify, correctly I believe, United States v. Quick, 3 M.J. 70 (C.M.A.1977), to that identification, as well as to an in-court identification.
After the attempted robbery, Tapia pursued Gee. From the time of the attempt to the time of his apprehension behind the Flamingo Club, Gee was never out of Tapia’s sight. Appellant was apprehended by the military police about a block and a half from the Flamingo Club. The apprehension was made on the basis of a broadcast description of the alleged robbers. Appellant *313was brought in a police vehicle to the Flamingo Club, “where the paddy wagon was.” As soon as the police vehicle arrived at the club, the appellant was identified by Tapia. Shortly thereafter, the accused elected to make an oral statement to a CID agent. In this statement, the accused admitted that he was “walking towards” the Flamingo Club with two others. When they were about 100 meters from the place of the attempted robbery of Tapia, the others “began to run.” The appellant “did not know why,” but he, too, began to run. He denied he attempted to rob anyone. The appellant’s statement does not completely interlock with the statements of the co-accused, but it is concordant as to the time and place he and his companions were, and as to their running from the area. Concordance of this kind materially dilutes the prejudicial impact of the statements of the co-accused. United States ex rel. Duff v. Zelker, 452 F.2d 1009 (2d Cir. 1971), cert. denied, 406 U.S. 932, 92 S.Ct. 1807, 32 L.Ed.2d 134 (1971).
In Harrington v. California, 395 U.S. 250, 89 S.Ct. 1726, 23 L.Ed.2d 284 (1969), the United States Supreme Court was confronted with the same question before us, specifically, whether the admission into evidence of separate confessions of two co-accused influenced the verdict against the third. The following excerpt from the Supreme Court’s opinion is, in my view, equally applicable to this case.
It is argued that we must reverse if we can imagine a single juror whose mind might have been made up because of Cooper’s and Bosby’s confessions and who otherwise would have remained in doubt and unconvinced. We of course do not know the jurors who sat. Our judgment must be based on our own reading of the record and on what seems to us to have been the probable impact of the two confessions on the minds of an average jury. We admonished in Chapman, 386 U.S., at 23, 87 S.Ct. [824] at 827, against giving too much emphasis to “overwhelming evidence” of guilt, stating that constitutional errors affecting the substantial rights of the aggrieved party could not be considered to be harmless. By that test we cannot impute reversible weight to the two confessions.
We do not depart from Chapman; nor do we dilute it by inference. We reaffirm it. We do not suggest that, if evidence bearing on all the ingredients of the crime is tendered, the use of cumulative evidence, though tainted, is harmless error. Our decision is based on the evidence in this record. The case against Harrington was not woven from circumstantial evidence. It is so overwhelming that unless we say that no violation of Bruton can constitute harmless error we must leave this state conviction undisturbed.
Id. at 254, 89 S.Ct. at 1728. See also United States v. Walton, supra at 1353.
I would affirm the decision of the United States Army Court of Military Review.

. The text of the instruction is as follows: There are deletions, there are incisions, we would call them, in Prosecution Exhibit 6, and the court is not allowed to speculate from Prosecution Exhibit 6 anything against the other two accused in this case. It may only be used against Private Mark Henson.


. The full text of the colloquy in which the admonition to a witness [CID Agent Wilson] “not to use the name of any other person who might be the accused in this case” is as follows:
MJ: Just a minute, there are three accused here, it is my intention that if this statement which he presumably gave, is received in evidence, that there will be no references made in that statement which may be given to the court, and received in evidence to any other persons. Now, with that in mind, I’m going to direct this witness not to use the name of any other person whom might be the accused in this case, in deciding what the accused Henson may have told you. It’s going to be difficult, but you understand what I’m driving at. Defense counsel for Private Pringle?
DC (1LT ROBERTSON): You said any other person that might, even if the other person is not the accused.
MJ: No, I’m just merely directing the witness not to use the name of any other accused person in his recitation which he apparently is going to be permitted to make. So, you will have to omit the names of any other accused person other than Private Henson. WIT: Yes, sir.
DC (CPT EISENBERG [counsel for Henson]): Yes, sir, I want to make that clear also.
Q. That question directed to you Mr. Wilson, is solely to illicit what Private Henson said concerning his own personal conduct and talking basically about the general thrust. Let me rephrase the question, did Mark Henson ever to say [sic], “I robbed Private Rich,” or, “I robbed two individuals who were standing together on that evening,” Did he use the word, “rob?”
A. No, sir, he did not say that he robbed two people.
As the majority’s reference to “ ‘to other individuals’ having made inculpatory statements regarding appellant,” I have noted only one such incident, which, for two reasons, I do not regard as a basis for reversible error: (1) it occurred during cross-examination of Agent Dietrich by appellant’s individual counsel; and (2) I construe the testimony as referring to the victims who made “allegations” against the accused, not to the statements of co-accused. The examination is as follows:
Q. Before you read paragraph on that paper, did you discuss the case at all with Private Pringle?
A. Yes, I did.
Q. What did you tell him at that time? A. I told him that several individuals had made allegations against him.
Q. Did you say how many?
A. No, I don’t remember whether I said that or how many I said. I just said there were individuals.
Q. Did you tell him how many people were involved in the allegations?
A. I don’t remember, I don’t recall that either.
*312Q. Did you tell him how many people you had under suspect?
A. I don’t recall that I did.


. The difference in procedure was the subject of a specific instruction by the trial judge to emphasize to the court members that they were not to speculate as to the excisions in the statements of the co-accused. The material part of the instruction is as follows:
Now again, I advise the members of the court that the statement received in evidence, allegedly signed by Private Henson, may only be used against him. Further that the statement, allegedly signed by Private Gee, may only be used against him. And further that the alleged oral statement given by Private Pringle, may only be used against him, Private Pringle. Counsel have expressed before you . . . the concern that you will try to match up these statements and compare one against the other and that sort of thing. You are not to do so. You must disregard and put out of your mind any thought as to what name may appear or have appeared in the statements which have now been excised and deleted for your examination in the body of the statement, that’s what I’m talking about.
Although the procedure we have followed here in permitting you to have the statements with excisions in them is an approved procedure, perhaps if I had determined and upon request might have had the trial counsel read the alleged pretrial statements by the two who made them and on paper, however, it is a normal practice that any documentary evidence be received by the fact finders for their consideration, that’s what you’re doing in this instance.
There is another, perhaps, peculiarity about military law and it’s this. Namely, contrary to most civil jurisdictions, the members have historically in courts-martial been allowed to ask questions during the conduct of a trial by court-martial. . . [A]nd we still have this practice, that the evidence was presented to you in order that you could look at it and determine whether you wish to ask questions of the witnesses who were called to testify. And that was another reason why I had in mind that it would be proper for you to examine those pretrial statements of Private Henson and Private Gee in order that you might, if you desired, ask questions of the witnesses who identified them and testify to you about how they were obtained and signed.